DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 objected to because of the following informalities:  Claim 19 and 20 appear to be dependent on either claims 1 or 8 as of typographical error. The claims recite that computer system, are analyzed as being dependent on claim 18.  Examiner requests the Applicant to amend claims to remove typographical error to be explicitly dependent on claim 18. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

about 10 such that any image pixel having a corresponding brightness intensity between about 245 and 255 is identified as being overexposed and is included among the overexposed image pixels, and wherein the second threshold value is also about 10 such that any image pixel having a corresponding brightness intensity between about 0 and 10 is identified as being underexposed and is included among the underexposed image pixels.”

	The claimed limitations appear to be directed at having a first and second threshold value to be around 10. However, it does not explicitly define the value to be exactly 10. Therefore, it is not clear that the value of the first and second threshold is. Further, the brightness intensity is also about 245 and 255 which is too far from value 10. Therefor, the claimed limitations does not clearly define the exact values and therefore render the claims indefinite. 
	Examiner suggests the Applicant to clearly and explicitly define the value of first and second threshold and remove the “about” to render the claims definite. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub No. 20170289515 A1, as provided) in view of Yokoya et al. (US Pub No. 20170201665 A1). 

Regarding Claim 1,
		Li discloses A computer system comprising: a processor; and 
a computer-readable hardware storage device having stored thereon computer executable instructions that are executable by the processor to cause the computer system to: (Li, [0047], [0067], discloses depending on its applications, computing device 100 may include other components that may or may not be physically and electrically coupled to the board 2.  These other components include, but are not limited to, volatile memory (e.g., DRAM) 8, non-volatile memory (e.g., ROM) 9, flash memory (not shown), a graphics processor 12, a digital signal processor (not shown), a crypto processor (not shown), these components may be connected to the system board 2, mounted to the system board, or combined with any of the other components; some embodiments pertain to a non-transitory computer-readable medium having instructions thereon that, 

for each of at least some of the invalid-depth pixels, identify a corresponding image pixel in a first set of one or more depth image(s) that were used to generate the first depth map, including identifying a brightness intensity of said corresponding image pixel such that a plurality of brightness intensities are identified; (Li, [0015],  [0056], discloses the quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times may be used to generate more accurate depth information under different and difficult lighting conditions.  For scenes with high dynamic range scenes, in other words scenes in which the brightest part is much brighter than the darkest part, multiple images can be used to accommodate the extremes of brightness beyond the range of the depth sensing system.  It is possible to determine depth using an HDR color image in which the images are combined before depth is determined.  The techniques described herein are faster with fewer computations.  Using two sensors, such as IR sensors, the techniques are faster than with multiple images from a single sensor. features of the different embodiments may be variously combined with some features included and others excluded to suit a variety of different applications.  Some first depth map is generated at first exposure time)


categorize each brightness intensity in the plurality of brightness intensities as corresponding to either an overexposed image pixel or an underexposed image pixel in the first set of one or more depth image(s), overexposed image pixels correspond to bright areas in the environment and underexposed image pixels correspond to dim areas in the environment; as compared to a previous exposure time used when capturing the first set of one or more depth image(s), use either an increased exposure time or a decreased exposure time to capture a second set of one or more depth image(s) of the environment; (Li, [0015],  [0056], discloses the quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times may be used to generate more accurate depth information under different and difficult lighting conditions.  For scenes with high dynamic range scenes, in other words scenes in which the brightest part is much brighter than the darkest part, multiple images can be used to accommodate the extremes of brightness beyond the range of the depth sensing system.  It is possible to determine depth using an HDR color image in which second depth map is generated at second exposure time) and 

after a second depth map is generated based on the second set of one or more depth image(s) that were captured using either the increased exposure time or the decreased exposure time, selectively merge one or more portion(s) of the second depth map with the - Page 58 -Docket No. 13768.3753first depth map by replacing the invalid-depth pixels of the first depth map with corresponding newly acquired valid-depth pixels of the second depth map.  (Li, [0015],  [0056], discloses the quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times may be used to generate more accurate depth information under different and difficult lighting conditions.  For scenes with high dynamic range scenes, in other words scenes in which the brightest part is much brighter than the darkest part, multiple images can be used to accommodate the extremes of brightness first and second depth maps are combined captured at first and second exposure times and pixel values are adjusted based on lighting conditions of the area using different exposure times)

Li does not explicitly disclose identify invalid-depth pixels in a first depth map of an environment; 
		Yokloya dislcoses identify invalid-depth pixels in a first depth map of an environment; (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) 
in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured 
conditions for image output (see FIG. 3) to the next frame as the exposure time T1 for the first detection; valid and invalid pixels are determined according to their pixel brightness values that are less or higher than threshold captured at different exposure times)
 

 		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Li with Yokoya to create image with high quality by changing exposure times to capture image areas according to the light conditions. One would be motivated to modify Li that discloses capturing different areas with different light conditions with different exposure times and combining their depth maps by teachings of Yokoya that discloses determining valid and invalid pixel brightness values and compared with threshold and adjusting exposure times to provide enhanced image quality scene. (see Yokoya, paragraph [0069]). Therefore, it would have been obvious to combine Li and Yokoya to obtain the invention recited in Claim 1.

Regarding Claim 2, 
		The combination of Li and Yokoya further discloses wherein, in addition to increasing or decreasing the exposure time, an illumination intensity of the depth sensor is correspondingly increased or decreased to provide additional illumination for the dim 
be an LED in the visible or infrared range, a Xenon flash, or another illumination source, depending on the particular application for which the lamp is being used.  The controller coordinates the lamp with the exposure times to achieve different exposure levels described above and for other purposes.  The lamp may produce a structured, coded, or plain illumination field.  There may be multiple lamps to produce different illuminations in different fields of view; different areas are illuminated with different illuminations). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Li and Yokoya further discloses wherein the plurality of brightness intensities are all within a range spanning between 0 and 255, brightness intensities for the overexposed image pixels are within a first threshold value of 255 and brightness intensities for the underexposed image pixels are within a second threshold value of 0. (Li,  [0017], discloses dynamic range of a captured image is limited by the physics of the image sensor.  Only a limited range of brightness levels can be captured by an image sensor.  There is great design pressure for sensors to be smaller and consume less power.  This further reduces the range of brightness that can be measured.  These are then provided in 256 different levels for an 8 bit output, 1024 levels for 10 bits, etc. Increasing sensor exposure time can capture dark area information but doing this loses bright area information, and vice versa.  A depth map range of upto 256 different levels of brightness is obtained). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 5, 
		The combination of Li and Yokoya further discloses wherein the increased exposure time is used when the second set of one or more depth image(s) are designed to capture the dim areas of the - Page 59 -Docket No. 13768.3753environment and the decreased exposure time is used when the second set of one or more depth image(s) are designed to capture the bright areas of the environment.  (Li, [0015], discloses quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times may be used to generate more accurate depth information under different and difficult lighting conditions.  For scenes with high dynamic range scenes, in other words scenes in which the brightest part is 
much brighter than the darkest part, multiple images can be used to accommodate 
the extremes of brightness beyond the range of the depth sensing system.  It is 
possible to determine depth using an HDR color image in which the images are 
combined before depth is determined.  The techniques described herein are faster with fewer computations.  Using two sensors, such as IR sensors, the techniques are faster than with multiple images from a single sensor; areas with different light condiitons are captured with different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 6, 
		The combination of Li and Yokoya further discloses wherein the first set of one or more depth image(s) is captured using a stereoscopic depth camera system or, alternatively, a time of flight system. (Li,  [0004], discloses several options for cameras to measure depth.  There are passive systems that use multiple image sensors to determine the stereo offset between image sensors that are spaced apart from each other.  Projectors are used in active systems to send coded light or structured light that is then analyzed by one or more image sensors.  Structured light illuminates the scene 
with a specific pattern.  The pattern is used to triangulate individually recognized projected features.  Coded light projects a time varying pattern.  Distortions in the pattern are used to infer depth.  Other active systems use Time of Flight from a separate laser rangefinder or LIDAR as some examples.  Active illumination is also used in various face, iris, and eye recognition systems; stereo depth sensors or time of flight camera are used). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 7, 
		The combination of Li and Yokoya further discloses wherein the stereoscopic depth camera system is an active illumination stereoscopic depth camera system that illuminates using structured light.   (Li,  [0004], discloses several options for cameras to stereo depth sensors with structured light are used). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.


Regarding Claim 8, 
		The combination of Li and Yokoya further discloses wherein the stereoscopic depth camera system is a passive stereoscopic depth camera system.  (Li, [0004], discloses several options for cameras to measure depth.  There are passive systems that use multiple image sensors to determine the stereo offset between image sensors that are spaced apart from each other.  Projectors are used in active systems to send coded light or structured light that is then analyzed by one or more image sensors.  Structured light illuminates the scene with a specific pattern.  The pattern is used to triangulate individually recognized projected features.  Coded light projects a time varying pattern.  Distortions in the pattern are used to infer depth.  Other active systems  passive stereo depth sensors with structured light are used). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.


Regarding Claim 9, 
The combination of Li and Yokoya further discloses wherein the invalid-depth pixels are identified as having invalid depth measurements as a result of certain image pixels, which correspond to the invalid-depth pixels, having brightness intensity values being within threshold values of either an overexposed pixel value or an underexposed pixel value.  (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured image signal for a frame unit under the exposure conditions for image output supplied from the detecting unit 13.  When the percentage exceeds the first threshold value, the exposure amount is insufficient, and the image capturing control unit 61 adds the exposure time longer than the exposure time T0 that is at least one of the exposure conditions for image output (see FIG. 3) to the next frame as the exposure time T1 for the first detection; valid and invalid pixels are determined accordint to their pixel brightness values that are less or higher than threshold captured at different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 10, 
		The combination of Li and Yokoya further discloses wherein, after the second depth map is selectively merged with the first depth map to form a newly merged depth map, execution of the computer- executable instructions further causes the computer system to: generate a histogram plotting image pixel brightness intensities corresponding to any newly identified invalid-depth pixels identified in the newly merged depth map; identify a number of modes in the histogram; and  - Page 60 -Docket No. 13768.3753based on the number of modes, generate a third depth map and selectively merge one or more portion(s) of the third depth map with the newly merged depth map in order to replace at least a majority of the newly identified invalid-depth pixels of the newly merged depth map with valid-depth pixels obtained from the third depth map.  (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured image signal for a frame unit under the exposure conditions for image output supplied from the detecting unit 13.  When the percentage exceeds the first threshold value, the exposure amount is insufficient, and the image capturing control unit 61 adds the exposure time longer than the exposure time T0 that is at least one of the exposure conditions for image output (see FIG. 3) to the next valid and invalid pixels are determined accordint to their pixel brightness values that are less or higher than threshold captured at different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim. 


Regarding Claim 11, 
		The combination of Li and Yokoya further discloses wherein the invalid-depth pixels of the first depth map represent that the first depth map includes one or more deficiencies with regard to mapping depths of the environment, and wherein the second depth map is generated to compensate for the one or more deficiencies of the first depth map. (Li, [0015-0018], discloses quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times may be used to generate more accurate depth information under different and difficult lighting conditions.  For scenes with high dynamic range scenes, in other words scenes in which the brightest part is 
much brighter than the darkest part, multiple images can be used to accommodate 
the extremes of brightness beyond the range of the depth sensing system.  It is possible to determine depth using an HDR color image in which the images are combined before depth is determined.  The techniques described herein are faster with fewer computations.  Using two sensors, such as IR sensors, the techniques are faster than with multiple images from a single sensor; by combining multiple depth maps generated from images with short exposure times and long exposure times, all of the missing areas with different light conditions are captured with different exposure times to capture accordantly to compensate). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Claim 12 recite method with steps corresponding to the computer system elements recited in Claim 1. Therefore, the recited steps of the method Claim 12 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to combine the Li and Yokoya references presented in rejection of Claim 1, apply to these claims.


Regarding Claim 13, 
		The combination of Li and Yokoya further discloses wherein the increased exposure time or the decreased exposure time is selected to maximize image pixel resolutions in the second set of one or more depth image(s) for only the dim areas of the environment or the bright areas of the environment, respectively, and is selected without regard to an impact on resolutions for other image pixels in the second set of one or more depth image(s).  (Li, [0015-0018], discloses quality of a depth measurement from a 3D camera system may be improved by generating a high dynamic range (HDR) depth map.  Multiple depth maps with different exposure times areas with different light conditions are captured with different exposure times to capture accordantly to compensate). Additionally, the rational and motivation to combine the references Li and Yokoya  as applied in claim 1 apply to this claim.


Regarding Claim 14, 
The combination of Li and Yokoya further discloses wherein the second depth map is generated subsequent to the first depth map such that a subsequent depth map is generated to compensate for invalid depth measurements included within a prior depth map.  (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows valid and invalid pixels are determined according to their pixel brightness values that are less or higher than threshold captured at different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 15, 
The combination of Li and Yokoya further discloses wherein the method further includes: identifying coordinates of the invalid-depth pixels in the first depth map; and using the coordinates from the first depth map to identify the overexposed image pixels or the underexposed image pixels in the first set of one or more depth image(s).  (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured image signal for a frame unit under the exposure conditions for image output supplied from the detecting valid and invalid pixels are determined according to their pixel brightness values that are less or higher than threshold captured at different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 16, 
The combination of Li and Yokoya further discloses wherein the method further includes generating a histogram that provides a count indicating how many invalid-depth pixels are included in the first depth map, and wherein the histogram is formatted to illustrate the count based on the brightness intensities.  (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured image signal for a frame unit under the exposure conditions for image output supplied from the detecting unit 13.  When the percentage exceeds the first threshold value, the exposure amount is insufficient, and the image capturing control unit 61 adds the exposure time longer than the exposure time T0 that is at least one of the exposure conditions for image output (see FIG. 3) to the next frame as the exposure time T1 for the first detection; valid and invalid pixels are determined according to their pixel brightness values that are less or higher than threshold captured at different exposure times). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Regarding Claim 17, 
		The combination of Li and Yokoya further discloses wherein the increased exposure time and the decreased exposure time are within a range of times spanning between about 0.1 milliseconds and about 30 milliseconds.  (Yokoya, [0047], discloses exposure conditions for image output are the exposure conditions for capturing an image that is displayed or recorded in a typical image capturing apparatus.  The exposure conditions are determined by the diaphragm value and the exposure time T0 in the image capturing unit.  The present technology assumes that the exposure conditions are controlled by adjusting at least the exposure time T0.  In other words, the control of the exposure conditions is performed by adjusting both of the diaphragm value and the exposure time T0, or only the exposure time T0; exposure time ranges are adjusted according to the pixel intensity values). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.

Claim 18 recite computer system with elements corresponding to the computer system elements recited in Claim 1. Therefore, the recited elements of the computer system Claim 18 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 1. Additionally, the rationale and motivation to 
		Furthermore, the combination of Li and Yokoya further discloses  after a second depth map is generated based on the second set of one or more depth image(s), resolve the invalid-depth pixels of the first depth map by replacing said invalid- depth pixels with corresponding newly acquired valid-depth pixels obtained from the second depth map, which newly acquired valid-depth pixels were captured as a result of - Page 64 -Docket No. 13768.3753using either the increased intensity of illumination or the decreased intensity of illumination. (Yokoya, [0069], discloses image capturing control unit 61 determines whether or not a percentage of the pixel number of the pixels having the crushed shadows (a total number of pixels having the low limit brightness value in the histogram) 
in all valid pixels of the image capturing device 44 exceeds the first threshold value on the basis of the histogram information that is the detection result from the captured image signal for a frame unit under the exposure conditions for image output supplied from the detecting unit 13.  When the percentage exceeds the first threshold value, the exposure amount is insufficient, and the image capturing control unit 61 adds the exposure time longer than the exposure time T0 that is at least one of the exposure 
conditions for image output (see FIG. 3) to the next frame as the exposure time T1 for the first detection; valid and invalid pixels are determined according to their pixel brightness values that are less or higher than threshold captured at different exposure times and pixel values of invalid pixels are changed by changing the exposure time and depth maps are combined). 


		The combination of Li and Yokoya further discloses wherein, in addition to increasing or decreasing the intensity of illumination, an exposure time of the depth sensor is correspondingly increased or decreased.   (Li, [0045], discloses controller may also be coupled to a lamp or projector 724.  This may be an LED in the visible or infrared range, a Xenon flash, or another illumination source, depending on the particular application for which the lamp is being used.  The controller coordinates the lamp with the exposure times to achieve different exposure levels described above and for other purposes.  The lamp may produce a structured, coded, or plain illumination field.  There may be multiple lamps to produce different illuminations in different fields of view; different areas are illuminated with different illuminations). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim. 


Regarding Claim 20, 
		The combination of Li and Yokoya further discloses wherein resolving the invalid-depth pixels of the first depth map by replacing said invalid-depth pixels with the corresponding newly acquired valid- depth pixels obtained from the second depth map is performed by aligning the first depth map with the second depth map using at least one of the following: pose determinations obtained from head tracking; or iterative closest point matching between the first depth map and the second depth map. (LI, [0016], discloses an HDR depth map is generated to improve depth determinations in tracking is performed on object). Additionally, the rational and motivation to combine the references Li and Yokoya as applied in claim 1 apply to this claim.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200209392 A1
US 10999524 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661